RICE, J.,
Concurring. — I concur in the conclusion reached. However, I am of the opinion that the statute providing that an injunction to suspend the general and ordinary business of a corporation cannot be granted without notice, is necessarily predicated upon the existence of a corporation de jure or de facto. By the great weight of authority a valid law is essential to the existence of a corporation, either de jure or de facto.
There is much force in the position that the question of the constitutionality of a statute should not be determined upon an ex parte application for an injunction, but I do not think it is necessarily an abuse of discretion for a court or judge to do so.
In this case I "am also of the opinion that appellants are estopped from seeking the equitable relief of an injunction to prevent the application of the money paid by them as taxes to the liquidation of an indebtedness which they admit the purported corporation has incurred. Estoppel may be applied to the appellants whether the law authorizing the formation of the corporation is unconstitutional or not. (14 C. J. 246; Penn Mut. Life Ins. Co. v. City of Austin, 168 U. S. 685, 18 Sup. Ct. 223, 42 L. ed. 626, see, also, Rose’s *796U. S. Notes; City of Coalgate v. Gentilini, 51 Okl. 552, 152 Pac. 95; Grater v. Logan County High School Dist. (Colo.), 173 Pac. 714.),